﻿
1.	Mr. President, on behalf of my Government I wish to express to you our warmest congratulations on your election to the presidency of the thirty-third session of the United Nations General Assembly. We are particularly pleased that the choice has fallen upon you. It is fitting recognition of your outstanding qualities of leadership and enlightened grasp of international issues. We feel confident that under your wise and inspiring guidance this session of the General Assembly will provide a new momentum for international co-operation towards peace.
2.	I also wish to take this opportunity to pay a well-deserved tribute to your predecessor, Mr. Lazar Mojsov, who, by his dedication and outstanding performance in presiding over the deliberations of the previous year, lived up to his country's distinguished record in world affairs.
3.	I should also like to reiterate and convey the appreciation of my Government to Mr. Kurt Waldheim, our Secretary-General, of his tireless efforts to promote the principles and ideals of the United Nations. I am sure he will continue to do his utmost to overcome the difficulties hampering the implementation of those principles and ideals. We, for our part, realize the complexities of his task and stand ready to support him in the fulfilment of his responsibilities.
4.	On behalf of my Government, I should like to welcome Solomon Islands into this community of nations. I feel certain that its co-operation and contribution to our Organization will be of great value.
5.	The problems facing the United Nations are many and
complex, and in some instances highly sensitive. The year
that has passed since the last general debate cannot be
considered as marking any great achievements in terms of resolving important problems which are on the agenda of the United Nations. None the less, the achievement of progress on some extremely difficult problems to which our Secretary-General draws attention in his annual report on the work of the Organization [A/33/1] is certainly encouraging in terms of other important and as yet unresolved problems.
6.	The principal purpose of the United Nations is to maintain international peace. As we all know, the concept of peace is as old as civilization, but the requirements of peace change with a changing world and there is no such thing as static peace based on static balance and order. Therefore in today's rapidly changing world a dynamic approach should guide efforts aimed at the attainment of peace.
7.	There can be no true peace except when nations exercise self-restraint, the weak are as safe as the strong and the poor can participate in progress equally with the rich.
8.	If I may translate those concepts into single words or letters: detente, disarmament and development—that is to say, the "three Ds"-should constitute the main pillars of a true peace today.
9.	Allow me first to dwell on detente. The great Powers have a special responsibility for the maintenance and promotion of detente. Yet detente should not be the exclusive concern of the great Powers, because detente is as indivisible as peace, and a selective application of detente can only increase tension in the long term. Therefore all States, big and small, and all regions should have a stake in detente in the belief that lasting results can be achieved only with the full participation of all States in that process.
10.	Turkey, for its part, attaches great importance to the promotion of detente. In fact, it has made consistent efforts to facilitate and promote detente, following an active policy of friendly co-operation with all its neighbours and the countries of the region.
11.	Detente, at present, is based largely on a balance of armed deterrence. Should the balance be tilted in a given region in favour of one side, detente might consequently suffer. As we see it, the present balance is a precarious one and does not ensure substantial progress. Detente, therefore, should be based on a sounder balance, a balance of interests aimed at maintaining peace and mutual confidence among nations.
12.	In the long run the survival of detente will be dependent on progress in disarmament. For detente and
disarmament are intertwined processes. That brings mc to the second pillar, disarmament. I am sure that all will agree that disarmament is one of the most urgent problems on mankind's agenda.
13.	In general terms, every State has a contribution to make in establishing the conditions for general and complete disarmament.
14.	Turkey, for its part, is keenly interested in disarmament, and the search for genuine and concrete disarmament constitutes one of the basic endeavours of the foreign policy of Turkey. As a developing country, Turkey no doubt feels more than others the harmful effects of the burden of armaments.
15.	We whole-heartedly welcomed the convening last June of the tenth special session of the United Nations General Assembly, devoted to disarmament. Since the Turkish Prime Minister, Mr. Bulent Ecevit, addressed the special session1 and his detailed explanation of the views of our Government on disarmament went into the record, I shall confine myself to a few points only.
16.	I am confident that it is the common view of all delegations here that the ultimate goal is to achieve general and complete disarmament under effective international control, which will create a secure world in which all nations would be free from fear. I shall not be revealing a secret when I say that in an age of sovereign States whose interests are not always convergent the question of disarmament is directly related to the security of those States. The process of detente has not yet led to a reversal, or even a cessation, of the arms race. All countries are buying greater and greater insecurity at higher and higher costs.
17.	This cannot be a safe way to disarmament. While disarmament negotiations proceed, armouries are being made bigger and bigger. What we should do is to substitute for a fragile system of security based on the arms race a more stable system of security based on mutual trust and confidence. A break-through in disarmament cannot be achieved if we do not have more trust in each other and a greater awareness of the common aims and interests of all mankind. The promotion of mutual understanding, trust and friendship would provide the soundest basis for disarmament efforts.
18.	Alas, our world exists in an environment that is far from being one of trust and confidence. The ever-growing violence, in addition to the continuing arms race, increases the disaffection and anxieties of millions of people.
19.	On the other hand, terrorism and violence have reached alarming dimensions in our age, indicating the insufficiency of educational efforts to cultivate feelings of love and tolerance in the hearts and minds of the young.
20.	It is obvious that it is difficult to mobilize the will of mankind for disarmament and peace in a psychological atmosphere that breeds hate, hostility and violence.
21.	With this peculiar and disturbing situation in mind, the Turkish Prime Minister suggested in this very hall that the

United Nations should require all Member nations to adopt and implement educational programmes that would breed a culture of peace and international friendship.
22.	Before I conclude on this subject, I should like to emphasize that, despite some progress, the history of post-war disarmament endeavours can be seen only as one of repeated lost opportunities. Be that as it may, we none the less refuse to be led into pessimism. The slow pace of progress in the field of disarmament stems from the very nature of the subject. Disarmament is too important a question, however, to leave any areas unexplored. Therefore we should be bold enough to try every step that will bring us closer to our goal, and while doing so we should be wise enough to protect scrupulously the progress we have already achieved, no matter how little or modest it may be.
23.	Peace and prosperity are indivisible. The questions of detente and disarmament cannot be considered apart from their economic dimension-that is to say, development, which is the third pillar of a true peace.
24.	The need to establish an equitable and just economic order in the world is also very closely related to detente and disarmament. At present, -the world revolves on two axes-one East-West, the other North-South. Rapid progress through a stable but at the same time dynamic process should take place on both of those two fronts. There can be no stability and security in a world of hunger, misery and injustice. Furthermore, efforts in the fields of detente and disarmament would be incomplete and ineffective unless adequate measures aimed at reducing the ever-increasing gap between the rich and the poor, between North and South, were undertaken.
25.	Turkey, as a developing country, is profoundly interested in the establishment of an equitable economic order in the world and is sincerely anxious to contribute to it. Our Government, which came into office at the beginning of this year, intends to make Turkey's contribution to this process more effective. In line with this objective, Turkey had the privilege of acting as host to a seminar on the New International Economic Order held in August in Istanbul. Our Government is proud to have had the opportunity of bringing together in the seminar a number of distinguished politicians, diplomats and scholars who have been making valuable contributions to the search for a New International Economic Order.
26.	It must be admitted that, in spite of the intensive efforts made under the United Nations umbrella, no important concrete results have yet been achieved. The sessions of the Committee Established under General Assembly Resolution 32/174, known as the Committee of the Whole, which was established last year to oversee developments in connexion with the New International Economic Order, to give them impetus, and to serve as a forum, where appropriate, for the exchange of views on global economic problems—in brief, to take up and negotiate every aspect of the New International Economic Order-ended in a dangerous deadlock.
27.	The persistent economic recession which exacerbated the difficulties of the developing countries coincided with the suspension of the dialogue in the Committee. This,
together with the acutely felt short-term effects of the global economic crisis, could frustrate to a great extent the long-term aspirations of the developing countries. Therefore this stalemate is an ominous sign for the efforts made in other United Nations bodies with regard to the New International Economic Order. If this General Assembly fails to resolve the differences that emerged in the form of procedural matters, this will sooner or later adversely affect the negotiations on the Integrated Programme for Commodities and the common fund, which in turn will gravely endanger the prospects for the fifth session of UNCTAD.
28.	In the course of 1978 the developing countries had to face protectionist tendencies of alarming proportions in the industrial countries. We suspect that protectionism is on the way to far exceeding what is needed for reducing unemployment or facilitating industrial structural adjustment. To our disillusionment, protectionism is becoming an autonomous escalating force which the policy-makers of industrial countries are individually either unable or reluctant to withstand. It is hardly necessary to recall that the labour-intensive, value-added manufactured goods of the developing countries are the main losers by this process. Therefore those countries should not shy away from the responsibility of actively participating in the work of the Tokyo round of multilateral trade negotiations within the framework of GATT.
29.	In the atmosphere of slow growth of the last two years, we are awaiting the results of the domestic expansion of the countries with surpluses as a remedy for stagnation, on the one hand, and for payments maladjustments and monetary instability, on the other. Nevertheless, the economies of those countries cannot be expected to respond, beyond some modest point, to the internal expansionary measures, for there are structural causes inhibiting their being global driving forces.
30.	The potential growth of the world economy, however, depends indisputably on the developing countries, which buy 28 per cent of the total manufactured goods exported from industrial nations and which at the same time constitute the only part of the globe having healthy demand. Regrettably the prevailing traditional economic thinking does not allow the industrial countries to embark upon a co-operative effort which would benefit all and create an atmosphere conducive to rapid progress in the negotiations on the New International Economic Order. On the contrary, the developing countries are more often than not called upon to restrict their growth for the sake of strict internal financial stability. Some of the lender countries and monetary institutions require certain policies which lead the economies of developing countries to stagnation in the name of "stability", even after they achieve the feasible level of internal economic adjustment necessitated by the economic crisis. Stability is no doubt one of the prerequisites of a sound economy; yet developing countries can achieve development not through a stagnant but through a dynamic stability. Forcing them to a stagnant stability would inevitably cause grave social and political crises and eventual upheavals in those countries.
31.	While there is a pressing need for structural changes in the global economic system, there is also a need for the developing countries to break some vicious circles among
and within their economies. The Turkish Prime Minister, Mr. Bulent Ecevit, in his opening address at the Istanbul seminar on the New International Economic Order suggested that, first, developing countries should increase and render more effective their economic co-operation in adapting and developing technology. Secondly, with the strength they would obtain through solidarity and cooperation, they should try to increase their' collective effectiveness in the international trade of commodities and industrial goods, as well as their influence in international financial organizations and institutions. And thirdly, they should subscribe to a new development concept which should be different from that prevailing in some developed countries, a concept which would consist in the aspiration to a healthy social structure, and to healthy values that emphasize quality rather than quantity.
32.	It is in the light of the concept of individual and collective self-reliance that we have evaluated the results of the United Nations Conference on Technical Co-operation among Developing Countries, held in Buenos Aires. We believe that that Conference was instructive and inspiring as to the value of a collective approach. We further believe that it offered new vistas to the developing countries, in that the Plan of Action adopted by the Conference2 constitutes a broad framework for the implementation of the concept of technical co-operation among developing countries. The individual and collective self-reliance which this endeavour will generate will contribute to the efforts towards achieving the New International Economic Order.
33.	At this stage, I wish to inform you that my Government is fully prepared to share with the developing countries the scientific and technical capabilities of my country which have been accumulated in the course of Turkish development efforts. National institutional machinery has recently been created to this end. No doubt technical co-operation will not only strengthen bilateral economic relations among developing countries by bringing into action a hitherto unutilised potential, but at the same time it will help to promote the New International Economic Order on the basis of collective self-reliance.
34.	On the other hand, I should like to stress our sincere hope that the forthcoming United Nations Conference on Science and Technology for Development, to be held at Vienna next year, will be a step forward in the endeavours to create a New International Economic Order and will provide an insight into and an understanding of the problems that face both developed and developing nations.
35.	We also hope that this session of the General Assembly will give a new impetus to the efforts to transform the status of UNIDO into a specialized agency before the Third General Conference of that organization in 1980. Needless to say, such a transformation, if implemented according to the aspirations of developing countries, will constitute another step in the direction of the New International Economic Order.
36.	I must add that the work of the United Nations will be judged by future historians according to its success in establishing a just international economic order.
37,	Economic and social development as a whole can be regarded as an effort to promote human rights. Economic and social rights on the one hand, and civil and political rights on the other, are inseparable and interdependent. It is our firm belief that world order and peace can be based on justice and equality only when effective guarantees are secured for ensuring the respect and protection of human right, This is why the Charter itself urges on the United Nations the talk of promoting and encouraging respect for human rights and fundamental freedoms.
38.	The date of 10 December of this year marks the thirtieth anniversary of the Universal Declaration of Human Rights, Anniversaries are moments for the review of past performance reflection on present realities and a renewal of conviction mid resolve in regard to future conduct. In this spirit we believe that countries should give real expression to and protect fundamental human rights and freedoms in their own societies.
Let us therefore be reminded that we must continue to exert efforts towards creating a better world where all human beings fully enjoy their fundamental rights and freedoms and where the dignity and worth of the human person are firmly secured and fully honoured.
40. Mankind should be protected not only against oppression and injustice but also against terror and violence. My country, which has recently been the victim of several attacks against the lives of its diplomatic representatives, is ready to contribute to initiatives taken in order to combat international violence effectively.
41. While we look for ways to improve stability in the world through detente, disarmament and development, the agenda of the General Assembly remains crowded by many decades-old conflicts.
42. The right of peoples to independence is one of the basic principles which the Turkish government has supported since its foundation. Turkey, the leadership of Mustafa Kemal Ataturk, the founder of modern Turkey, fought 60 years ago the first of war of independence against imperialism to free itself from foreign coercion and occupation, to protect its territorial integrity, and to asserts national sovereignty and national dignity. it has always rejected the theory and practice of colonialism in whatever form it may exist.
43. Today as we meet here under the roof of the United Nations, which by virtue of its charter is dedicated to the emancipation of the oppressed peoples, the situation in southern Africa still remains critical and even constitutes a menace to peace; the policy of apartheid practiced in South Africa, the prevailing  situation in Namibia and Southern
Rhodesia, in defiance of the unanimous and repeated appeals of world public opinion, is an affront to mankind and a flagrant violation of human rights. 

In South Africa there can be no solution to the problem of apartheid as long as the Government continues to subject the African majority to the will of a white minority and to exclude it from the
 political life of country. My country - like many others - voiced repeatedly in the United Nations and elsewhere its deep
concern for racial injustices In South Africa as they have been institutionalised in law and practise. We believe that the international community should embark upon a policy of strong and unrelenting pressure on the racist regime of Pretoria.
45.	Turkey has been privileged to be a constituent member of the United Nations Council for Namibia. It has played and continues to play an active role in all endeavours related to the political destiny of that Territory.
46.	We reaffirm our solidarity with, and fully support, the people of Namibia in their just struggle under the guidance of the South West Africa People's Organization [SWAPO], its sole legitimate representative, against the racist and colonialist regime of Pretoria. Turkey fully appreciates the positive attitude taken by SWAPO in the process of peaceful transition to independence. Any solution to the problem of Namibia should take into account the basic principles contained in Security Council resolution 385.
47.	It is in this spirit that we welcomed Security Council resolution 431 (1978), which requests the Secretary-General to appoint a Special Representative for Namibia in order to ensure the early independence of Namibia through free elections under the supervision and control of the United Nations. We hope that efforts currently under way to implement this resolution, as well as the one just adopted in September 1978 approving the report of the Secretary-General, resolution 435(1978), will lead to success.

48.	However, the unfortunate unilateral decision recently taken by the Pretoria Government to hold elections in Namibia is a great setback for the sustained efforts by the Security Council and by many African countries to promote the independence of Namibia on a basis acceptable to the Namibian people. We only hope that this decision will not be implemented and that the South African Government will realize the danger inherent in an attitude incompatible with the United Nations resolutions and the wish of the world community as a whole. There is no doubt that if the South African Government persists in this attitude the Security Council should promptly reconsider the situation and adopt adequate measures.
49.	It is now more urgent than ever before to settle the issue of Southern Rhodesia. The illegal Smith regime has been implementing the so-called internal solution aimed at preserving the privileges of the white minority.
50.	We firmly support the people of Zimbabwe in their legitimate struggle against the illegal white minority regime in Salisbury. We are firmly opposed to any settlement which excludes the Patriotic Front. I would therefore like to stress that, without a genuine act of self-determination encompassing all Zimbabweans, it is evident that there cannot be a real and lasting solution to the problems in that country.
51.	We hope that ongoing efforts exerted to resolve the question of Southern Rhodesia will lead to majority rule and real independence for the people of Zimbabwe.
51. the Middle feast has for three decade been the cause of special international concern. This important region of the world, which has been the scene of four wars, has known no stability in spite of many past and present initiatives taken to that end. The situation in the Middle East has come to a point where the perceptions of a peaceful and lasting settlement are intertwined with the prospects of new and more violent confrontations. We believe that, without solving the essence of the problems, tension and the spectre of war will continue to loom large on the horizon of the Middle East. The policy of the Turkish Government with respect to this problem has always been that a just and lasting peace settlement must flow from Security Council resolutions 242(1967) and 338(1973) and give effect to the following principles, First, it must implement the principle of the inadmissibility of the acquisition of territory by force. Secondly, it must end the territorial occupation which Israel has maintained since 1967. Thirdly, it must take into account the national legitimate and inalienable rights of the Palestinians. Fourthly, it must safeguard the independence, the sovereignty and the security of the recognized frontiers of all the countries of the region. On the ether hand, negotiations for a just and lasting settlement could not take place in the absence of the Palestine Liberation Organization, the sole lawful representative of the people of Palestine.
53.	Turkey would be willing to welcome any initiative aimed at a settlement which takes into consideration the factors described above. Furthermore, it supports initiatives of a nature such as to defuse tensions and thwart developments which could endanger peace both in the region and in the world.
54.	We have followed the Camp David summit meetings with keen interest and we are conscious of their importance. It would be premature to express a judgement at this stage, especially when the parties directly interested in the solution of the problem are in the process of evaluating the results of the meetings at Camp David.
55.	Lebanon is another source of deep concern in the Middle East. We have followed with great sorrow the developments in that country, which has suffered so much during the last years. Security Council resolutions 425(1978) and 426(1978) and the creation of UNIFIL were certainly moves in the right direction. We nourish feelings of solidarity with the people of Lebanon, and we fervently hope that they will be able to maintain their unity and recover their vitality.
56.	The new Turkish Government has from the very beginning concentrated its attention on a rapid resolution of the Cyprus problem and hoped that there would be no need to discuss this issue at the thirty-third regular session of the General Assembly. Indeed, as early as January this year the Turkish Federated State of Cyprus, with the active support and encouragement of the Turkish Government, undertook a series of initiatives in order to hasten the process of negotiations. The Turkish Cypriot Administration came up with concrete, comprehensive and constructive proposals and presented them to the Secretary-General, Mr. Kurt Waldheim, on 13 April 1978. The
Turkish Cypriot proposals, which covered all the aspects of the Cyprus problem, including both the territorial and the constitutional aspects, were characterized by the Secretary-General as "concrete and substantial". The proposals did not reflect an inflexible stand; on the contrary, they were put forward as a negotiating position. Furthermore, the Turkish national community has at the same time made a commitment to the Secretary-General that it was ready to enter into negotiations in a spirit of conciliation and flexibility.
57.	In short, the Turkish side has made every effort to promote intercommunal talks and a productive dialogue with a view to finding a lasting solution to the Cyprus problem. It has also endeavoured to improve the existing situation in the island. In this connexion the Turkish Cypriot Administration, taking into consideration the Secretary-General's recommendation in his report to the Security Council, announced that, with the start of the intercommunal talks, Greek Cypriot inhabitants of the city of Varosha could begin returning to their homes and businesses and that it was also ready to discuss the re-opening of Nicosia airport to civilian traffic.4 We estimate that the resolution of the problems pending between Turkey and Greece would also contribute to the emergence of a better atmosphere for the solution of the Cyprus problem As is known, we have taken the initiative in establishing a dialogue at the Prime Minister level with Greece, and this process is still continuing.
58.	All the efforts of the Turkish side have unfortunately been of no avail, because of the intransigence of the Greek Cypriot Administration. Their only concern seems to be to conduct a widespread campaign in the world to minimize and discredit the proposals which they rejected out of hand.
59.	It is regrettable that the Greek Cypriot leadership is wasting such an historic opportunity for the good of the whole population of Cyprus by dragging its feet and obstructing the way to intercommunal negotiations. The Greek Cypriot side should accept the fact that it must be prepared to negotiate directly and on an equal footing with its Turkish Cypriot partners.
60.	The letter and spirit of all relevant United Nations resolutions, as well as the Geneva Declaration of 30 My 1974, to which Turkey, Greece and the United Kingdom were parties, establish the principle of equality between the two communities in the search for a peaceful settlement. The two communities should therefore have an equal say in all the forums of the United Nations, and in particular in the General Assembly. The denial of this very natural right to the Turkish national community would adversely affect the negotiating process as such, would hinder the full understanding of the Cyprus problem and would constitute a grave injustice to the Turkish national community. Intercommunal equality should also be respected not only in words but also in deeds, as well as in all United Nations activities, such as the provision of economic and technical assistance to Cyprus.
61. The Turkish Government's stand on the Cyprus problem has been explained very dearly on numerous occasions. My Government believes that a viable and just solution to this problem could best be achieved on the basis . of the guidelines agreed upon by the late Archbishop Makarios and Mr. Denktas, with the participation of the Secretary-General, Mr. Kurt Waldheim, in February 1977, according to which Cyprus must be an independent, sovereign, non-aligned, bizonal and bicommunal federal State, In line with its efforts to contribute to peace and tranquillity in the island, the Turkish Government has to date withdrawn 17,500 troops from the island as a gesture of goodwill and it commits itself to withdrawing all its armed forces from the island, with the exception of those that will be mutually agreed upon by the parties concerned when a final solution to the problem is found. My Government also feels that Turkey and Greece should assist and encourage the two national communities in Cyprus to find an equitable solution to their problem,
It can be stated impartially that basically the Cyprus problem is ripe for solution. The two parties involved in the dispute-the Turkish and the Greek communities-have indeed agreed on a framework which indicates clearly an outline of a future solution.
63.	This framework embodies a delicate equilibrium between the two communities in the light of the unfortunate history of the island since the creation of an independent Cyprus. On the other hand, a procedure for negotiation exists in the mandate given by the Security Council to the Secretary-General of the United Nations in its resolution 436 (1978). Whatever the reasons that may still divide the two communities, there is no excuse for delaying the intercommunal talks. Both sides stand to gain much more from negotiations than from rhetorical exchanges and propaganda activities.
64.	Before I conclude my remarks, I should like to recall the phrase of a great man of peace, Mahatma Gandhi, who once wrote: "Love is the strongest force the world possesses, and yet it is the humblest imaginable." It is the same belief which led my Government to stress in its programme the following phrase, among others: .. we shall strive to ensure that world peace is based upon human love". I wish that, in accordance with this motto, human love may guide for all times the relations of nations.












